DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the RCE filed on 07/16/2021.
As per instant Amendment, submitted on 07/16/2021, Claims 1, 9 and 15 have been amended; Claims 19 and 15 are independent Claims; Claims 1-20 have been examined and are pending. This Office Action is made Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2020 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an RCE, filed 07/16/2021 with respect to the rejections of claims 1-20 have been fully considered but are not persuasive.
As to independent claims 1, 9 and 15, Applicants stated in arguments that the combination of Yokota, Shnurenko and/or Takahashi do not disclose or  (Applicant Arguments/Remarks, 07/16/2021, page 2).
The Examiner disagrees with the Applicants. The Examiner respectfully that the combination of Yokota, Shnurenko and/or Takahashi disclose the cited limitations. For example, Yokota discloses stor[e], into the second memory, the signature random number in association with a user, when verification of the electrical signing succeeds (Yokota: par 0119; the signature checking unit checks the validity of the final hash values and the digital signature using a signature verification key Kp in the following manner, and transfers the result of the verification Result to the service data sending permitting unit; par 0109; a service data sending permitting unit which permits service data to be sent to the service user on the basis of a verification result of the digital signature and a result of confirmation of the user identity information [i.e., succeed]; a service data storing unit which stores service data to be sent to the service user). Shnurenko further discloses a user corresponding to the biometric data (Shnurenko: par 0030; fig. 1; the user identification information includes biometric information usable for user identification).
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6-7, 9, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. ("Yokota," US 20090106547, published on 04/23/2009) in view of SHNURENKO et al. (“SHNURENKO,” US 20180357403, filed on 10/07/2016)

Regarding Claim 1;
	
Yokota discloses an authentication system configured to perform an authentication process by using a template generated from biometric data, the authentication system comprising (par 0004; authentication system, a series of procedures of adding a signature to a message, performing electronic black-out, and verifying the signature): 
(par 0033; authentication device); and a second server (par 0034; service providing devices), wherein the first server includes: a first memory; and a first processor coupled to the first memory and configured to (par 0201; a computer system configured as including a microprocessor, a ROM, a RAM, and the like): 
generate, a first random number used for generating the template from the biometric data (par 0082; fig. 9; a random number generating unit which generates a random number; a random number adding unit which adds a random number to each piece of the user identity information divided in the data dividing unit); 
generate a signature random number by electrical signing of the first random number by using a secret key (par 0091; fig. 9; the signature generation unit uses the signature generation key transmitted from the signature generation key storing unit, to generate a digital signature based on the final hash values; par 0113; an intermediate hash value generating unit which calculates an intermediate hash value from the blurred user identity information and the random number; a final hash value generating unit which calculates a final hash value from the intermediate hash value); and 
transmit the signature random number to the second server (par 0092; fig. 9; the digital signature generated as thus described is transmitted to the sending data generating unit; par 0093; the sending data generating unit generates identity authentication information based on the user identity information, the random numbers, the information for blurring, and the digital signature [] the identity authentication information transmitting unit then sends the identity authentication information to the service using device; par 0065; the service using device, which has received the identity authentication information [] and transmits, to the service providing devices); and 
the second server includes: a second memory; and a second processor coupled to the second memory and configured to (par 0201; a computer system configured as including a microprocessor, a ROM, a RAM, and the like): 
verify the electrical signing by using a public key that corresponds to the secret key (par 0109; signature verification key storing unit which stores a signature verification key for verifying a digital signature; a digital signature verifying unit which verifies the digital signature using the signature verification key); and 
store, into the second memory, the signature random number in association with a user, when verification of the electrical signing succeeds (par 0119; the signature checking unit checks the validity of the final hash values and the digital signature using a signature verification key Kp in the following manner, and transfers the result of the verification Result to the service data sending permitting unit; par 0109; a service data sending permitting unit which permits service data to be sent to the service user on the basis of a verification result of the digital signature and a result of confirmation of the user identity information [i.e., succeed]; a service data storing unit which stores service data to be sent to the service user).
Yokota discloses store, into the second memory, the signature random number in association with a user, when verification of the electrical signing succeeds as recited above, but do not explicitly disclose a user corresponding to the biometric data; by inputting first identification information of a first service 
However, in an analogous art, SHNURENKO discloses account information system/method that includes:
a user corresponding to the biometric data (SHNURENKO: par 0030; fig. 1; the user identification information includes biometric information usable for user identification);
by inputting first identification information of a first service provided by the second server into a pseudo-random number generator (SHNURENKO: par 0045; a controller configured to generate first account information, based on service identification information included in an account use request message received from a second device), the first random number being outputted by the pseudo- random number generator (SHNURENKO: par 0054; the controller configured to determine a length of the first account information to be generated, generate a random number corresponding to the determined length). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of SHNURENKO with the method/system of Yokota to include a user corresponding to the biometric data; by inputting first identification information of a first service provided by the second server into a pseudo-random number generator, the first random number being outputted by the pseudo- random number generator. One would have been motivated to generate first account information, based on user identification information; identifying the first account information and service identification information included in the received account use request message; and transmitting second account information corresponding to the identified first (SHNURENKO: abstract). 

Regarding Claim 6;
Yokota in combination with SHNURENKO disclose the authentication system according to claim 1, 
Yokota further discloses wherein the first processor is configured to: electrically sign the first random number by using the secret key (Yokota: par 0091; fig. 9; the signature generation unit uses the signature generation key transmitted from the signature generation key storing unit, to generate a digital signature based on the final hash values; par 0113; an intermediate hash value generating unit which calculates an intermediate hash value from the blurred user identity information and the random number; a final hash value generating unit which calculates a final hash value from the intermediate hash value); and transmit the signature random number to the second server (Yokota: par 0092; fig. 9; the digital signature generated as thus described is transmitted to the sending data generating unit; par 0093; the sending data generating unit generates identity authentication information based on the user identity information, the random numbers, the information for blurring, and the digital signature [] the identity authentication information transmitting unit then sends the identity authentication information to the service using device; par 0065; the service using device, which has received the identity authentication information [] and transmits, to the service providing devices).  


Regarding Claim 7; 
Yokota in combination with SHNURENKO disclose the authentication system according to claim 1, 
Yokota further discloses wherein the second processor is configured to manage the signature random number with respect to each of the services (Yokota: par 0109; the service providing device 3a (3b, 3c) is structured with: a data dividing unit which takes out the blurred identity authentication information from the service use request data received from the service using device, and then divides the information; a signature verification key storing unit which stores a signature verification key for verifying a digital signature; a digital signature verifying unit which verifies the digital signature using the signature verification key [] a service data sending permitting unit which permits service data to be sent to the service user on the basis of a verification result of the digital signature and a result of confirmation of the user identity information).  

Regarding Claim 9; 
This Claim recites a method that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

 Regarding Claim 14; 
This Claim recites a method that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 15; 
This Claim recites a non-transitory computer-readable storage medium that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 20; 
This Claim recites a non-transitory computer-readable storage medium that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Claims 2, 4-5, 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 20090106547) in view of SHNURENKO et al. (US 20180357403) and further in view of TAKAHASHI et al. (“TAKAHASHI,” US 20080178008, published on 07/24/2008)
Regarding Claim 2; 
Yokota in combination with SHNURENKO disclose the authentication system according to claim 1, 
Yokota further discloses the second processor is configured to transmit, to the terminal device, the signature random number corresponding to the first identification information (Yokota: par 0119; fig. 14; the signature checking unit checks the validity of the final hash values and the digital signature using a signature verification key, and transfers the result of the verification Result to the service data sending permitting unit; par 0124; the service data sending unit sends service data stored in the service data storing unit to the service using device),

However, in an analogous art, TAKAHASHI discloses biometric authentication system/method that includes:
wherein the biometric data are acquired by a terminal device (TAKAHASHI: par 0037; the enrollment terminal captures user's biometric data by using the sensor), when the second server receives the first identification information from the terminal device (TAKAHASHI: par 0042; the enrollment terminal creates an electronic signature by the signature function for user ID, template, and conversion parameter verification information, and puts together these data to create user enrollment data and transmit it to the authentication sever via the communication I/F), and the terminal device is configured to: verify the electrical signing by using the public key (TAKAHASHI: par 0044; the authentication terminal verifies a signature by the signature verification function to determine whether the user holding data is tampered), 5generate the template from the biometric data by using the first random number when verification of the electrical signing succeeds (TAKAHASHI: par 0047; the authentication terminal verifies using template verification information by the template verification function that the authentication server knows a correct template), and transmit the template to the second server (TAKAHASHI: par 0005; when an authentication server authenticates the user at a client side based on biometric data via a network, it generally holds the template. The client captures user's biometric data during authentication to extract features, and transmits them to the authentication server. The authentication server matches the features with the template to determine whether the user is a principal).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of TAKAHASHI with the method/system of Yokota and SHNURENKO to include wherein the biometric data are acquired by a terminal device, when the second server receives the first identification information from the terminal device, and the terminal device is configured to: verify the electrical signing by using the public key, 5generate the template from the biometric data by using the first random number when verification of the electrical signing succeeds, and transmit the template to the second server. One would have been motivated to captures user's biometric data during enrollment and converts it by a given conversion parameter to create a template (TAKAHASHI: abstract).

Regarding Claim 4;
Yokota in combination with SHNURENKO and TAKAHASHI disclose the authentication system according to claim 2, 
Yokota further discloses wherein the terminal device is configured to:  receive transmission information indicating that the first server transmits the signature random number to the second server (Yokota: par 0092; fig. 9; the digital signature generated as thus described is transmitted to the sending data generating unit; par 0093; the sending data generating unit generates identity authentication information based on the user identity information, the random numbers, the information for blurring, and the digital signature [] the identity authentication information transmitting unit then sends the identity authentication information to the service using device; par 0065; the service using device, which has received the identity authentication information [] and transmits, to the service providing devices); 
Yokota discloses all the limitations as recited above, but do not explicitly disclose generate the template by using the first random number when the verification of the electrical signing succeeds.  
However, in an analogous art, TAKAHASHI discloses biometric authentication system/method that includes:
generate the template by using the first random number when the verification of the electrical signing succeeds (TAKAHASHI: par 0028; an enrollment feature conversion function that converts a feature for enrollment by conversion parameters to conceal it and creates a template; a verification information creation function that creates verification information for conversion parameters and templates; a signature function that creates signatures to guarantee the integrity of created information).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of TAKAHASHI with the method/system of Yokota and SHNURENKO to include generate the template by using the first random number when the verification of the electrical signing succeeds. One would have been motivated to captures user's biometric data during enrollment and converts it by a given conversion parameter to create a template (TAKAHASHI: abstract).
Regarding Claim 5; 
Yokota in combination with SHNURENKO and TAKAHASHI disclose the authentication system according to claim 2, 
TAKAHASHI further discloses wherein the terminal device is configured to: generate a conversion parameter by using the first random number; and generate the template by using the conversion parameter (TAKAHASHI: par 0028; an enrollment feature conversion function that converts a feature for enrollment by conversion parameters to conceal it and creates a template; a verification information creation function that creates verification information for conversion parameters and templates; a signature function that creates signatures to guarantee the integrity of created information).  
 One would have been motivated to captures user's biometric data during enrollment and converts it by a given conversion parameter to create a template (TAKAHASHI: abstract).

 Regarding Claim 10; 
This Claim recites a method that perform the same steps as system of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

 Regarding Claim 13; 
This Claim recites a method that perform the same steps as system of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Regarding Claim 16; 
This Claim recites a non-transitory computer-readable storage medium that perform the same steps as system of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 19; 
This Claim recites a non-transitory computer-readable storage medium that perform the same steps as system of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.  

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 20090106547) in view of SHNURENKO et al. (US 20180357403) and further in view of Tsurumi et al. (“Tsurumi,” US 20160248759, published on 08/25/2016)
Regarding Claim 3; 
Yokota in combination with SHNURENKO disclose the authentication system according to claim 1, 
Yokota discloses wherein the first processor is configured to: generate a second random number [based on second identification information of a second service provided by the second server] (Yokota: par 0084; the random number generating unit generates three random numbers r1, r2, and r3); 
SHNURENKO further discloses based on second identification information of a second service provided by the second server (SHNURENKO: par 0032; the second account information corresponds to account information of a user registered in the second device).
One would have been motivated to generate first account information, based on user identification information; identifying the first account information and service identification information included in the received account use request message; and transmitting second account information corresponding to the identified first account information and the service identification information, to the second device (SHNURENKO: abstract). 
Yokota in combination with SHNURENKO disclose all the limitations as recited above, but do not explicitly disclose acquire a third random number from a third server that is different from the second server; and  change the second random number when the third random number is the same as the second random number.  
However, in an analogous art, Tsurumi discloses authentication system/method that includes:
acquire a third random number from a third server that is different from the second server (Tsurumi: par 0059; fig. 2; the authentication system is provided with a user terminal operated by user, a service providing apparatus, an IDaaS corporation apparatus, and an authentication providing apparatus. In actuality, there are many users, many user terminals, many service providing apparatuses, many IDaaS corporation apparatuses, and many authentication providing apparatuses; par 0077; the authentication account information includes an authentication account identifier, second IDaaS federation information and authentication information); and  
 (Tsurumi: par 0152; fig. 9; the SSO account information includes an authentication level; par 0153; if something is wrong with the authentication processing, and the level of that authentication deteriorates, the authentication providing apparatus updates the authentication class management table in such a manner as to lower the authentication level of the authentication processing, and transmits to the IDaaS corporation apparatus the lowered authentication level and the authentication class associated therewith in the authentication account information).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Tsurumi with the method/system of Yokota and SHNURENKO to include acquire a third random number from a third server that is different from the second server; and change the second random number when the third random number is the same as the second random number. One would have been motivated to base on the user ID and SSO request transmitted from the user terminal, the authentication providing apparatus executes authentication processing for the user (Tsurumi: abstract).

 Regarding Claim 11; 
This Claim recites a method that perform the same steps as system of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  


Regarding Claim 17; 
This Claim recites a non-transitory computer-readable storage medium that perform the same steps as system of Claim 3, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 3.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 20090106547) in view of SHNURENKO et al. (US 20180357403) and TAKAHASHI et al. (US 20080178008) further in view of IKEDA et al. (“IKEDA,” US 20150200935, published on 07/16/2015)

Regarding Claim 8;
Yokota in combination with SHNURENKO and TAKAHASHI disclose the authentication system according to claim 2, 
TAKAHASHI further discloses wherein the second processor is configured to: transmit the first random number (TAKAHASHI: par 0061; the authentication server creates random data and transmits it to the authentication terminal).
Yokota in combination with SHNURENKO and TAKAHASHI disclose all the limitations as recited above, but do not explicitly disclose generate a challenge; transmit the challenge to the terminal device; and authenticate the template by using the first random number and the challenge.
However, in an analogous art, IKEDA discloses information registration system/method that includes:
generate a challenge (IKEDA: par 0106; upon receiving the registration start request in ST1, the biometric reference information certificate generation apparatus generates challenge information necessary to generate the biometric authentication context by the biometric authentication context verification unit); transmit the challenge to the terminal device (par 0106; fig. 9; notifies the biometric reference information storage apparatus of the challenge information); and authenticate the template by using the first random number and the challenge (par 0010; fig. 7; when biometric authentication is used on a network [] there is known a method of associating biometric reference information (biometric reference template; par 0094; the certificate generation unit is a functional unit for generating the biometric reference information certificate RC including the hash value of biometric reference information and the biometric authentication context that are transmitted from the biometric reference information storage apparatus; par 0043; the biometric authentication context generation module generates a biometric authentication context including the challenge information). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of IKEDA with the method/system of Yokota and SHNURENKO and TAKAHASHI to include generate a challenge; transmit the challenge to the terminal device; and authenticate the template by using the first random number and the challenge. One would have been motivated to including the challenge information, the hash value of the biometric reference information, and a first digital signature. The biometric reference information certificate generation apparatus verifies the challenge information and the first digital signature (IKEDA: abstract).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 20090106547) in view of SHNURENKO et al. (US 20180357403) 
Regarding Claim 12;
Yokota in combination with SHNURENKO and Tsurumi disclose the method according to claim 11, further comprising: 
Yokota further discloses receiving, by the terminal device, transmission information indicating that the first server transmits the signature random number to the second server (Yokota: par 0092; fig. 9; the digital signature generated as thus described is transmitted to the sending data generating unit; par 0093; the sending data generating unit generates identity authentication information based on the user identity information, the random numbers, the information for blurring, and the digital signature [] the identity authentication information transmitting unit then sends the identity authentication information to the service using device); 
 Yokota discloses all the limitations as recited above, but do not explicitly disclose generating, by the terminal device, the template by using the first random number when the verification of the electrical signing succeeds.  
However, in an analogous art, TAKAHASHI discloses biometric authentication system/method that includes:
generating, by the terminal device, the template by using the first random number when the verification of the electrical signing succeeds (TAKAHASHI: par 0028; an enrollment feature conversion function that converts a feature for enrollment by conversion parameters to conceal it and creates a template; a verification information creation function that creates verification information for conversion parameters and templates; a signature function that creates signatures to guarantee the integrity of created information).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of TAKAHASHI with the method/system of Yokota and SHNURENKO and Tsurumi to include generating, by the terminal device, the template by using the first random number when the verification of the electrical signing succeeds. One would have been motivated to captures user's biometric data during enrollment and converts it by a given conversion parameter to create a template (TAKAHASHI: abstract).
  
Regarding Claim 18; 
This Claim recites a non-transitory computer-readable storage medium that perform the same steps as method of Claim 12, and has limitations that are similar to Claim 12, thus are rejected with the same rationale applied against claim 12.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W./Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439